Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg et al. (2007/0261924).
Lindberg et al. disclose an elevator system and method comprising: an elevator car (1) located within an elevator shaft (3); a display (15a); and elevator monitoring system having an elevator shaft monitoring device (2) mounted on the elevator car and configured to capture an image of the elevator shaft (figure 1 and paragraph 48), wherein the elevator car is operable such that an image captured by the elevator shaft monitoring device is displayed on the display (15a).  
Lindberg et al. provide a type of emergency mode of operation, wherein alarm data activates the monitoring system (paragraph 53).

	Lindberg et al. disclose the elevator system, wherein the elevator shaft monitoring device is mounted to a top of the elevator car such that a portion of the elevator shaft above the elevator car is captured by the elevator shaft monitoring device (paragraph 48). 
Lindberg et al. disclose the elevator system, wherein the elevator emergency monitoring system includes a second elevator shaft monitoring device (2), wherein the second elevator shaft monitoring device is mounted to the elevator car such that a portion of the elevator shaft below the elevator car is captured by the elevator shaft monitoring device (figure 1), preferably, wherein a second display image is generated on the display (15a) providing an image captured by the second elevator shaft monitoring device.
Lindberg et al. disclose the elevator system, further comprising at least one third display image displayed on the display (15a), wherein the at least one third display image is an image of a landing of the elevator system (figure 1).
Lindberg et al. disclose the elevator system, wherein the elevator shaft monitoring device comprises at least one of an optical camera (2), a thermal camera, and an infrared camera (paragraph 48).
Lindberg et al. disclose the method, further comprising receiving input from a user and displaying a specific set of captured images based on the received input from the user (paragraph 50).

Lindberg et al. do not disclose the display in the elevator car.
However, placing the display within the elevator car is merely an intended use.  It would be within the skill level of one in the art to place display in any desired location.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize common knowledge and the skill level in the art with Lindberg et al., because the remote terminal can be placed at any desired location, including the elevator car. 
	Moving the display from one position to another position merely requires a rearrangement of parts.  This is supported by case law. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.	
The applicant argues that Lindberg et al. fail to disclose the claimed display in the elevator.  The Examiner agrees that Lindberg et al. do not disclose a display in the elevator.  However, Lindberg et al. does disclose a remote display connected to the camera located on the elevator in the shaft area.  The examiner relies on the obviousness of one skilled in the art to rearrange parts.  This does not require a modification that changes the invention.  It merely allows one to design or move the part (display) to a desired location to achieve the same outcome of seeing what is captured 
The applicant argues that moving the display inside of the elevator changes Lindberg’s invention of having a remote display.  However, placing the display in the elevator still provides a remote location of the display regarding the camera located on the elevator near the shaft.
	For the reasons discussed, the rejection remains and the action is made final.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063.  The examiner can normally be reached on M-F 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MTF1/20/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837